DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	A call was made to Paul Western on 03/02/2022 regarding the updated rejection per the amended claim set, however, the office was unable to reach said attorney.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being anticipated by Law (US 9017385 B1) in view Hsu et al. (US 20130078027) (hereon referred to as Hsu) and further in view of Krishna et al. (US 20060265074 A1) (heron referred to as Krishna).
Law teaches a facet joint replacement device (see Fig. 7A), comprising: 
a housing (130) defining an opening, 
an internal space, and 
a first channel that is open to the internal space without breaking through an outer wall of the housing (see labelled diagram of Fig. 7C below),

a first rod (16’) slidingly engaged with the opening, the first rod including an internal end portion disposed within the internal space and an external end portion disposed outside of the internal space, the external end portion having a circular cross-section with a diameter, the first rod also including a first projection (see labelled diagram of Fig. 7C below) extending from the internal end portion beyond the diameter and disposed within the first channel (see Fig. 7A); and 
a second rod (16’) affixed to and extending from the housing opposite the opening (note that the second rod is enclosed by the housing and not capable of slipping out, and therefore the two are movably affixed) (claim 1),

    PNG
    media_image1.png
    501
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    697
    543
    media_image2.png
    Greyscale

wherein the first rod and the second rod can be compressed toward each other such that a portion of the external end portion of the first rod enters the internal space (note that the two rods are configured such that they may be biased inwards, increasing the amount of external rod disposed in the chamber) (claim 2),
claim 7), 
further comprising an elastic element (150) disposed within the internal space (see Col. 8, ll. 26-32 And Fig. 7A, expressing that the inserts are capable of sustaining flexion and extension, and Col. 2, ll. 3-8, which states the general use of elastomers in the application) (claim 8), however fails to teach a second projection extending from the internal end portion beyond the diameter and disposed within the second channel, the second rod being integrally affixed to and extending directly from the housing (claim 1), the first rod being limited in rotation around its longitudinal axis by the first and second projections disposed in the first and second channels (claim 4), wherein the housing has an ovular cross-sectional shape and the opening is ovular (claim 6).
Hsu teaches a shaft and housing structure (see Fig. 1), comprising a rod (10) and a housing (20), wherein the rod comprises two projections (formed between 11 and 11’), and furthermore wherein the housing has a rail (25), which is configured to engage the projections of the rod. This prevents unwanted rotational movement of the rod within the housing (see Para. [0010]). 
Krishna teaches an alternative embodiment, which discloses a facet joint replacement device (see Fig. 49), comprising: a housing (122) and a first rod (114) slidingly engaged with the opening to the housing, wherein the housing is taught to be ovular in cross section, having a likewise ovular opening (see Para. [0169), as this would allow for a limited and controlled rotation of the male member within the female member.)  
Krishna furthermore teaches an alternative embodiment (see Figs. 51-52b) wherein one side of the device is integrally fixed to the corresponding housing (106), and the other end is slidably fixed (104) (see Paras. [0173-0177]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Law to have the rail as taught by Hsu, and to furthermore claim 1), as this would prevent unwanted rotation of the rod relative to the housing while still allowing for longitudinal movement (claim 4), and to furthermore modify the circular housing of Law to be ovular as taught by Krishna (see Para. [0169]), as this would allow or a more secure configuration, limiting rotation of the rod when inserted in the housing such that it would be controlled and only movable to a desirable extent (see Para. [0168]), wherein the second rod is integrally affixed and extending directly from the housing, as this would allow for more controlled movement of the device, because only one side would be moving.
Claims 10-11, 14-16, 19-20, 22-23, 26, 27, and 29, and 31 are rejected under 35 U.S.C. 103 as being anticipated by Law (US 9017385 B1) in view of Krishna (US 20060265074 A1).
Law teaches a facet joint replacement device (see Fig, 7A-7C) comprising: 
a housing (130) defining a first opening and a first internal space, wherein the internal space has a diameter that is larger than the opening (labelled diagram of Fig. 7C ); 
a first rod (16’) slidingly engaged with the first opening, the first rod including an internal end portion disposed within the internal space and comprising a head with a head diameter greater than a diameter of other portions of the first rod (see labelled diagram of Fig. 7C below), the first rod also comprising an external end portion disposed outside of the first internal space (see Fig. 7A and Col. 8, ll. 63-38 and Col. 9, ll. 1-3); and 
a second rod (16’) affixed to and extending from the housing opposite the first opening (note that the second rod is enclosed by the housing and not capable of slipping out, and therefore the two are movably affixed) (claim 10).
wherein the first rod and the second rod can be compressed toward each other such that a portion of the external end portion of the first rod enters the internal space (see compression towards each other within the internal space in Fig. 7A) (claim 11).
wherein the rods may or may not be ovular (see Col. 5, ll. 30-36) (claim 14),
claim 16).
wherein the elastic element is coupled to the head (see how the two sit together in the housing, holding them snugly in place and thereby coupling them to each other) (claim 19).
wherein an internal diameter of the internal space decreases as the housing extends away from a horizontal axis of the housing, and wherein the head is sized such that resistance to movement between the head and the housing increases as the head moves along the decreasing diameter of the internal space (see opening 142 in Fig. 7A, which is smaller in diameter than the maximum diameter of the housing at its center).
Law also teaches a facet joint replacement device (see Fig, 7A-7C) comprising: 
a housing (130) defining a first opening and a first internal space defining a first longitudinal axis, wherein the first internal space has a diameter that is larger than the first opening (see opening in Fig. 7C below); 
an insert (150, 154) defining a second opening and a second internal space, wherein the insert is configured to be disposed within the first internal space (see Col. 8, ll. 54-62) (claim 20); 

    PNG
    media_image3.png
    441
    657
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    494
    526
    media_image4.png
    Greyscale


a second rod (16’) affixed to and extending from the housing opposite the first opening (note that the second rod is enclosed by the housing and not capable of slipping out, and therefore the two are movably affixed) (claim 22).
wherein the first rod (16’) and the second rod (16’) can be compressed toward each other such that a portion of the external end portion of the first rod enters the first internal space or the second internal space (see compression towards each other within the internal space in Fig. 7A) (claim 23).
wherein the first internal space is arced along the first longitudinal axis (see circular arc of housing in Fig. 7B, noting that the design has a longitudinal curve by way of its circular cross section) (claim 27).
wherein the insert is an elastic element (see Col. 8, ll. 26-32 And Fig. 7A, expressing that the inserts are capable of sustaining flexion and extension, and Col. 2, ll. 3-8, which states the general use of elastomers in the application) (claim 29).
wherein an internal diameter of the insert (150, 154) decreases as the insert extends away from a horizontal axis of the insert, and wherein the head is sized such that resistance to movement between the head and the internal diameter of the insert increases as the head moves along the decreasing internal diameter of the insert (see labelled diagram of Fig. 7C above, also see Fig. 7A, wherein it is shown that as the head is pulled towards the narrowest part of the insert, the resistance increases as the insert compresses) (claim 31), however fails to teach the second rod being integrally affixed to and extending directly from the housing, wherein the longitudinal axis defines an arc that replicates a claims 10 and 22), the housing having an ovular cross-sectional shape (claims 14 and 26).
Krishna teaches a facet joint replacement device (see Fig. 49), comprising: a housing (122) and a first rod (114) slidingly engaged with the opening to the housing, wherein the housing is taught to be ovular in cross section (see Para. [0169), as this would allow for a limited and controlled rotation of the male member within the female member.
Krishna furthermore teaches an alternative embodiment (see Figs. 51-52b) wherein one side of the device is integrally fixed to the corresponding housing (106), and the other end is slidably fixed (104) (see Paras. [0173-0177]), further comprising an arc along the longitudinal axis that follows the natural trajectory of a facet joint (see Fig. 52a).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular housing of Law to be ovular as taught by Krishna (see Para. [0169]), as this would allow or a more secure configuration, limiting rotation of the rod when inserted in the housing (see Para. [0168]), wherein the second rod is integrally affixed and extending directly from the housing, as this would allow for more controlled movement of the device, because only one side would be moving, and wherein the rod is arced, because this would make it more like a healthy facet joint (see Para. [0069]).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773